Matter of Schlesinger (2015 NY Slip Op 06766)





Matter of Schlesinger


2015 NY Slip Op 06766


Decided on September 15, 2015


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 15, 2015
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Luis A. Gonzalez,	Justice Presiding,
David Friedman
Rosalyn H. Richter
Sallie Manzanet-Daniels
Judith J. Gische,	Justices.


M-2800 M-2449 

[*1]In the Matter of Stuart A. Schlesinger, an attorney and counselor-at-law: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Stuart A. Schlesinger, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Stuart A. Schlesinder, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the First Judicial Department on March 22, 1965.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Kevin M. Doyle, of counsel), for petitioner.
Emery Celli Brinckerhoff & Abady LLP
(Hal R. Lieberman, of counsel), for respondent.
M-2449/

PER CURIAM


Respondent Stuart A. Schlesinger was admitted to the practice of law in the State of New York by the First Judicial Department on March 22, 1965. At all time relevant herein, respondent has maintained an office for the practice of law within the First Department.
The Departmental Disciplinary Committee moves, pursuant to Rules of the Appellate Division, First Department (22 NYCRR) § 603.11 for an order, inter alia, accepting respondent's resignation from the practice of law, striking his name from the roll of attorneys, and deeming its motion for an interim suspension withdrawn upon acceptance of respondents resignation. Respondent's affidavit of resignation, sworn to June 10, 2015, complies with section 603.11 in that he states, inter alia: (1) his resignation is submitted freely, voluntarily and without coercion [*2]or duress; and (2) that he is fully aware of the implications of submitting his resignation (see 22 NYCRR 603.11[a][1]).
Respondent is also aware that he has been the subject of an investigation by the Disciplinary Committee into allegations he misappropriated clients funds (22 NYCRR 603.11[a][2]). Specifically, in his affidavit, he states that: (1) he is aware of a pending disciplinary investigation against him, in which he is the subject of allegations that he misappropriated settlement funds belonging to 16 clients, including one client's $50,000 and another's $16,000; (2) that he used said funds for his own personal or business purposes prior to paying his clients; (3) and that approximately $528,000 is still due and owed to those clients. He also acknowledges that if disciplinary charges were brought against him based on allegations in his former clients' complaints, he could not successfully defend himself on the merits against such charges (22 NYCRR 603.11[a][3]; Matter of Riley, 115 AD3d 112 [1st Dept 2014]).
Accordingly, the Committee's motion should be granted to the extent of accepting respondent's resignation from the practice of law, respondent is disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to June 10, 2015, and the motion for interim suspension should be withdrawn.
All concur.